Per Curiam: It appears that claimant filed a certificate of amendment in the Secretary of State’s office which certificate was construed by the Secretary of State to be an increase of the capitalization of claimant and claimant asserts that this amendment did not increase the capitalization but merely provided for an exchange of the capital stock. Claimant paid increased assessment for two years which claimant asserts is $100.00 per year more than should be collected. There is no contention on the part of the Attorney General or the Secretary of State that such collection was not made on account of error. It would appear to this court that this case grows out of a mutual mistake of facts and in view of all the facts and circumstances disclosed in the record the court recommends that the claimant be allowed the sum of Two Hundred ($200.00) Dollars.